 1

 2
                                                             The Honorable Marsha J. Pechman
 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   RIDE THE DUCKS SEATTLE, LLC,                      NO. 2:19-cv-01408-MJP
 9                 Plaintiff,
                                                       STIPULATED PETITION AND
10         v.                                          PROTECTIVE ORDER
11   RIDE THE DUCKS INTERNATIONAL, LLC;                NOTE ON MOTION CALENDAR:
     CHRIS HERSCHEND AND JANE DOE                      FEBRUARY 20, 2020
12   HERSCHEND, individually and on behalf of
     their marital community; and HERSCHEND
13   FAMILY ENTERTAINMENT
     CORPORATION,
14
                   Defendants and Cross- Plaintiffs.
15

16
     RIDE THE DUCKS INTERNATIONAL, LLC,
17   et al.

18                         Plaintiffs,
19         v.
20
     BRIAN TRACEY, et al.
21
                       Defendants.
22

23

24

25


     STIPULATED PETITION AND PROTECTIVE ORDER- 1
     (2:19-cv-01408-MJP)
 1   1.      PURPOSES AND LIMITATIONS

 2           Discovery in this action is likely to involve production of confidential, proprietary, or

 3   private information for which special protection may be warranted. Accordingly, the parties,

 4   through their undersigned counsel of record, hereby stipulate to and petition the court to enter

 5   the following Stipulated Protective Order. The parties acknowledge that this agreement is

 6   consistent with LCR 26(c). It does not confer blanket protection on all disclosures or responses

 7   to discovery, the protection it affords from public disclosure and use extends only to the limited

 8   information or items that are entitled to confidential treatment under the applicable legal

 9   principles, and it does not presumptively entitle parties to file confidential information under
10   seal.
11   2.      “CONFIDENTIAL” MATERIAL

12           “Confidential” material shall include the following documents and tangible things

13   produced or otherwise exchanged: (a) information prohibited from disclosure by statute; (b)

14   information that reveals trade secrets; (c) research, technical, commercial or financial

15   information that the party has maintained as confidential; (d) medical information concerning

16   any individual; (e) personal identity information; (f) income tax returns, W-2 forms and 1099

17   forms; or (g) personnel or employment records of a person who is not a party to the case.

18   3.      SCOPE

19           The protections conferred by this agreement cover not only confidential material (as

20   defined above), but also (1) any information copied or extracted from confidential material; (2)

21   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

22   conversations, or presentations by parties or their counsel that reveal confidential material.

23           However, the protections conferred by this agreement do not cover information that is in

24   the public domain and/or is publicly accessible or becomes part of the public domain through

25   trial or otherwise.


      STIPULATED PETITION AND PROTECTIVE ORDER- 2
      (2:19-cv-01408-MJP)
 1   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 2          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 3   or produced by another party or by a non-party in connection with this case only for prosecuting,

 4   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

 5   the categories of persons and under the conditions described in this agreement. Confidential

 6   material must be stored and maintained by a receiving party at a location and in a secure manner

 7   that ensures that access is limited to the persons authorized under this agreement.

 8          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 9   ordered by the court or permitted in writing by the designating party, a receiving party may
10   disclose any confidential material only to:
11                  (a)     the receiving party’s counsel of record in this action, as well as employees

12   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

13                  (b)     the officers, directors, and employees (including in house counsel) of the

14   receiving party to whom disclosure is reasonably necessary for this litigation, unless all parties

15   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

16   designated;

17                  (c)     experts and consultants to whom disclosure is reasonably necessary for

18   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

19   A);

20                  (d)     the court, court personnel, and court reporters and their staff;

21                  (e)     copy or imaging services retained by counsel to assist in the duplication

22   of confidential material, provided that counsel for the party retaining the copy or imaging service

23   instructs the service not to disclose any confidential material to third parties and to immediately

24   return all originals and copies of any confidential material;

25


      STIPULATED PETITION AND PROTECTIVE ORDER- 3
      (2:19-cv-01408-MJP)
 1                  (f)     witnesses in the action to whom disclosure is reasonably necessary, unless

 2   otherwise agreed by the designating party or ordered by the court. Pages of transcribed deposition

 3   testimony or exhibits to depositions that reveal confidential material must be separately bound

 4   by the court reporter and may not be disclosed to anyone except as permitted under this

 5   agreement;

 6                  (g)     the author or recipient of a document containing the information or a

 7   custodian or other person who otherwise possessed or knew the information.

 8          4.3     Filing Confidential Material. Before filing confidential material or discussing

 9   such material in court filings, the filing party shall confer with the designating party, in
10   accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
11   remove the confidential designation, whether the document can be redacted, or whether a motion
12   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
13   designating party must identify the basis for sealing the specific confidential information at issue,
14   and the filing party shall include this basis in its motion to seal, along with any objection to
15   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
16   followed and the standards that will be applied when a party seeks permission from the court to
17   file material under seal. A party who seeks to maintain the confidentiality of its information
18   must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the
19   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,
20   in accordance with the strong presumption of public access to the Court’s files.
21   5.     DESIGNATING PROTECTED MATERIAL

22          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

23   that designates information or items for protection under this agreement must take care to limit

24   any such designation to specific material that qualifies under the appropriate standards. The

25   designating party must designate for protection only those parts of material, documents, items,


      STIPULATED PETITION AND PROTECTIVE ORDER- 4
      (2:19-cv-01408-MJP)
 1   or oral or written communications that qualify, so that other portions of the material, documents,

 2   items, or communications for which protection is not warranted are not swept unjustifiably

 3   within the ambit of this agreement. Over designation of material as confidential will waste

 4   resources of the parties.

 5          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 6   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 7   unnecessarily encumber or delay the case development process or to impose unnecessary

 8   expenses and burdens on other parties) expose the designating party to sanctions.

 9          If it comes to a designating party’s attention that information or items that it designated
10   for protection do not qualify for protection, the designating party must promptly notify all other
11   parties that it is withdrawing the mistaken designation.
12          5.2     Manner and Timing of Designations. Except as otherwise provided in this

13   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

14   ordered, disclosure or discovery material that qualifies for protection under this agreement must

15   be clearly so designated before or when the material is disclosed or produced.

16                  (a)     Information in documentary form: (e.g., paper or electronic documents

17   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

18   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

19   contains confidential material. If only a portion or portions of the material on a page qualifies

20   for protection, the producing party also must clearly identify the protected portion(s) (e.g., by

21   making appropriate markings in the margins).

22                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

23   and any participating non-parties must identify on the record, during the deposition or other

24   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

25   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after


      STIPULATED PETITION AND PROTECTIVE ORDER- 5
      (2:19-cv-01408-MJP)
 1   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

 2   transcript, or exhibits thereto, as confidential.    If a party or non-party desires to protect

 3   confidential information at trial, the issue should be addressed during the pre-trial conference.

 4                  (c)     Other tangible items: the producing party must affix in a prominent place

 5   on the exterior of the container or containers in which the information or item is stored the word

 6   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 7   the producing party, to the extent practicable, shall identify the protected portion(s).

 8          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 9   designate qualified information or items does not, standing alone, waive the designating party’s
10   right to secure protection under this agreement for such material. Upon timely correction of a
11   designation, the receiving party must make reasonable efforts to ensure that the material is treated
12   in accordance with the provisions of this agreement.
13   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

14          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

15   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

16   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

17   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

18   challenge a confidentiality designation by electing not to mount a challenge promptly after the

19   original designation is disclosed.

20          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

21   regarding confidential designations without court involvement. Any motion regarding

22   confidential designations or for a protective order must include a certification, in the motion or

23   in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

24   conference with other affected parties in an effort to resolve the dispute without court action.

25   The certification must list the date, manner, and participants to the conference. A good faith


      STIPULATED PETITION AND PROTECTIVE ORDER- 6
      (2:19-cv-01408-MJP)
 1   effort to confer requires a face-to-face meeting, a telephone conference, or a sufficient email

 2   exchange.

 3          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 4   intervention, the designating party may file and serve a motion to retain confidentiality under

 5   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 6   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 7   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 8   other parties) may expose the challenging party to sanctions. All parties shall continue to

 9   maintain the material in question as confidential until the court rules on the challenge.
10   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

11   LITIGATION

12          If a party is served with a subpoena or a court order issued in other litigation that compels

13   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

14   party must:

15                  (a)     promptly notify the designating party in writing and include a copy of the

16   subpoena or court order;

17                  (b)     promptly notify in writing the party who caused the subpoena or order to

18   issue in the other litigation that some or all of the material covered by the subpoena or order is

19   subject to this agreement. Such notification shall include a copy of this agreement; and

20                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

21   by the designating party whose confidential material may be affected.

22   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

23          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

24   material to any person or in any circumstance not authorized under this agreement, the receiving

25   party must immediately (a) notify in writing the designating party of the unauthorized


      STIPULATED PETITION AND PROTECTIVE ORDER- 7
      (2:19-cv-01408-MJP)
 1   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

 2   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms

 3   of this agreement, and (d) request that such person or persons execute the “Acknowledgment and

 4   Agreement to Be Bound” that is attached hereto as Exhibit A.

 5   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 6   MATERIAL

 7          When a producing party gives notice to receiving parties that certain inadvertently
 8   produced material is subject to a claim of privilege or other protection, the obligations of the
 9   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
10   provision is not intended to modify whatever procedure may be established in an e-discovery
11   order or agreement that provides for production without prior privilege review. The parties agree
12   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
13   10.    NON TERMINATION AND RETURN OF DOCUMENTS

14          Within 60 days after the termination of this action, including all appeals, each receiving

15   party must return all confidential material to the producing party, including all copies, extracts

16   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

17   destruction.

18          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

19   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

20   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

21   work product, even if such materials contain confidential material.

22          The confidentiality obligations imposed by this agreement shall remain in effect until a

23   designating party agrees otherwise in writing or a court orders otherwise.

24

25


      STIPULATED PETITION AND PROTECTIVE ORDER- 8
      (2:19-cv-01408-MJP)
 1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2

 3    PATTERSON BUCHANAN FOBES &                        WILLIAMS KASTNER & GIBBS PLLC
      LEITCH, INC., P.S.
 4
      By:s/D. Jack Guthrie                              By s/Tyler Hermsen
 5    Patricia K. Buchanan, WSBA #19892                    Rodney L. Umberger, WSBA #24948
      Duncan K. Fobes, WSBA #14964                         Tyler J. Hermsen, WSBA #43665
 6    D. Jack Guthrie, WSBA #46404                         601 Union Street, Suite 4100
      Nicholas A. Carlson, WSBA #48311                     Seattle, WA 98101-2380
 7    1000 Second Avenue, 30th Floor                       Telephone: (206) 628-6600
      Seattle, WA 98104-1064                               Fax: (206) 628-6611
 8    Tel: (206) 462-6700                                  Email: rumberger@williamskastner.com
      Fax: (206) 426-6701                                          thermsen@williamskastner.com
 9    Email: pkb@pattersonbuchanan.com
              dkf@pattersonbuckanan.com
10            djg@pattersonbuchanan.com
              nac@pattersonbuchanan.com
11
      Attorneys for Plaintiff and Cross-Claim           Attorneys for Defendants and Cross-Claim
12    Defendants                                        Plaintiffs
13

14
            PURSUANT TO STIPULATION, IT IS SO ORDERED
15
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
16
     any documents in this proceeding shall not, for the purposes of this proceeding or any other
17
     federal or state proceeding, constitute a waiver by the producing party of any privilege applicable
18
     to those documents, including the attorney-client privilege, attorney work-product protection, or
19
     any other privilege or protection recognized by law.
20

21   DATED: February 20, 2020

22

23

24
                                           A
                                           Marsha J. Pechman
25                                         United States Senior District Judge


      STIPULATED PETITION AND PROTECTIVE ORDER- 9
      (2:19-cv-01408-MJP)
 1                                              EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I,   ____________________________________ [print or type full                  name], of

 4   ____________________________________ [print or type full address], declare under penalty

 5   of perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on

 7   __________________________ [date] in the case of RIDE THE DUCKS SEATTLE, LLC v.

 8   RIDE THE DUCKS INTERNATIONAL, LLC; CHRIS HERSCHEND AND JANE DOE

 9   HERSCHEND, individually and on behalf of their marital community; and HERSCHEND
10   FAMILY ENTERTAINMENT CORPORATION, CASE NO. 2:19-cv-01408-MJP. I agree to
11   comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
12   and acknowledge that failure to so comply could expose me to sanctions and punishment in the
13   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
14   item that is subject to this Stipulated Protective Order to any person or entity except in strict
15   compliance with the provisions of this Order.
16           I further agree to submit to the jurisdiction of the United States District Court for the
17   Western District of Washington for the purpose of enforcing the terms of this Stipulated
18   Protective Order, even if such enforcement proceedings occur after termination of this action.
19   Date:

20   City and State where sworn and signed:

21   Printed name:

22   Signature:

23

24

25


      STIPULATED PETITION AND PROTECTIVE ORDER- 10
      (2:19-cv-01408-MJP)
